Citation Nr: 1518649	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-12 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus due to herbicide exposure.

2.  Entitlement to service connection for residuals of a pancreatectomy and splenectomy (pancreatic condition).

3.  Whether the reduction of the disability rating for the Veteran's DDD of the lumbar spine from 40 percent to 20 percent, effective May 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The issue of entitlement to an increased rating for DDD of the lumbar spine has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Correspondence, August 2013.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a pancreatic condition, and of whether the reduction of the disability rating for the Veteran's DDD of the lumbar spine from 40 percent to 20 percent, effective May 1, 2013, was proper, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam between February 1969 and February 1970.

2.  The Veteran has diagnosed diabetes mellitus, and the record does not contain evidence sufficient to rebut the presumption of service connection under 38 C.F.R. § 3.309(e).

CONCLUSION OF LAW

Service connection for diabetes mellitus due to herbicide exposure is warranted.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2014); 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for diabetes mellitus is granted herein, as explained below.  Therefore, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) on this claim is moot.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis 

The Veteran served on active duty from March 1968 to February 1970, including service in the Republic of Vietnam from February 1969 to February 1970.  He claims that he has diabetes mellitus due to herbicide exposure in Vietnam.

As an initial matter, two January 2006 two private treatment records from Dr. G.F. of the Familycare Medical Group reflect diagnosed type II diabetes (diabetes mellitus).  Lab reports from January 2006 show that the Veteran's fasting glucose was 141 on January 3, 2006, and 191 on January 26, 2006.  Likewise, Dr. G.F. explained in an April 2013 letter that the Veteran was diagnosed with adult onset diabetes in 2006 with a blood sugar of 191.  Later May 2006, November 2007, November 2008, February 2009, April 2009, and October 2009 records from Dr. G.F. reflect the Veteran continued to be followed for diagnosed diabetes mellitus.  The November 2007 record shows he was advised to diet, exercise, lower carbohydrates, and follow a gluten free diet.  The November 2008 record shows the Veteran was advised to decrease his carbohydrates and follow a gluten free diet.  The October 2009 record notes his diabetes was controlled with diet and lifestyle.  His fasting glucose was 137.  A recent January 2014 record also reflects diagnosed adult onset diabetes mellitus.  

In January 2014, Dr. G.F. completed a diabetes mellitus disability benefits questionnaire (DBQ), in which he noted that the Veteran has diabetes mellitus managed by a restricted diet, exercise, and prescribed oral hypoglycemic medication.  Dr. G.F. noted that the Veteran's diabetes diagnosis was based on lab tests for many years, and that it was first diagnosed in January 2006.  

In a January 2014 letter, Dr. G.F. explained that the Veteran was first diagnosed with diabetes mellitus in January 2006, and that he was advised to follow an 1800 calorie diet and exercise for treatment.

VA treatment records include a January 2010 lab report showing glucose of 160.  A January 2012 record notes the Veteran's history of having blood sugars noted in the "diabetic range" when he underwent surgical treatment for his pancreatic tumor in December 2011 (At Upstate University), and that he was started on insulin.  A diagnosis of prediabetes was noted in the VA record.  A March 2012 VA treatment record reflects that his insulin was stopped and he was prescribed metformin.  A June 2012 record notes diagnosed diabetes.

As shown above, the Veteran has clearly been diagnosed with diabetes mellitus since 2006.

Because the Veteran served in the Republic of Vietnam from February 1969 to February 1970, herbicide exposure is presumed under 38 C.F.R. § 3.307(a)(6)(iii).  See also 38 U.S.C.A. § 1116(f) (West 2014). 

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides for presumptive service connection for certain listed diseases, including diabetes mellitus, provided that the rebuttable presumptions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.307(d) provides that the presumption of service connection under 38 C.F.R. § 3.309(e) may be rebutted by evidence indicating the time of existence or inception of the disease, including evidence of intercurrent disease or injury, that in sound medical reasoning and in the consideration of all of the evidence of record, support a conclusion that the disease was not incurred in service.

Because the Veteran has had diagnosed diabetes mellitus since January 2006, and because he served in Vietnam between 1969 and 1970, the Board concludes that presumptive service connection under 38 C.F.R. § 3.309(e) is warranted.  In this regard, the Board does not find that the evidence of record sufficiently rebuts the presumption of service connection in this case.

In that regard, the Board acknowledges that a January 2013 VA examiner opined that the Veteran's diabetes mellitus was induced secondary to his pancreatic resection in December 2011 (relating to the Veteran's pancreatic cancer).  The Board does not, however, find the VA examiner's opinion to be probative because he apparently missed all of treatment records, including labs, from Dr. G.F. dating back to 2006 showing that the Veteran was diagnosed with and followed for diabetes for years, which was controlled with diet and lifestyle until 2011.  Thus, the VA examiner's opinion the January 2006 diagnosis was "without any supporting evidence of labs" is incorrect.

The Board also acknowledges that, as pointed out by the VA examiner, the Veteran's VA treatment records dated between 2010 and 2011 reflect diagnosed pre-diabetes and elevated blood sugars.  The Board notes, however, that the Veteran was noted in January 2012 VA treatment records to have had blood sugars in the "in the diabetic range" and he was started on insulin, and subsequently his medication was switched to metformin in March 2012 and by June 2012 a diagnosis was recorded in the VA treatment records of diabetes.  Furthermore, while the Veteran may not have been noted by clinicians at the VA medical center as diabetic until 2011, he was clearly followed for diagnosed diabetes since 2006 by Dr. G.F.  The Board adds that the Veteran's glucose was 160 in January 2010 (VA).  The Board finds in this particular case that his ability to manage his diabetes with diet and lifestyle until 2011 should not pose a bar to entitlement to service connection for such.  In fact, Diagnostic Code 7913 contemplates diabetes mellitus "managed by restricted diet only" (as noncompensable).  See 38 C.F.R. § 4.120 (2014).

Also, the Board acknowledges that, as cited in the Statement of the Case (SOC), a May 2012 letter from Dr. A.V., a treating physician at the VA medical center, reflects he wrote that he had enclosed copies of the Veteran's blood sugars over the past two years, and that in February 2011, the Veteran had his second  qualifying blood sugar that would qualify for a diagnosis of diabetes.  The SOC apparently cites this record for the proposition that the Veteran's diabetes was caused by his pancreatic condition.  The Board points out, however, that Dr. A.V. was clearly only discussing the Veteran's recent VA medical records "for the last two years."

As a final matter, the Board acknowledges that, as discussed by the RO in the SOC, Dr. B.H. wrote in an April 2012 letter that the Veteran's diabetes was possibly related to his pancreatic condition, but then later wrote in January 2014 that his "preceding" diabetes contributed to the development of his pancreatic condition.  The Board finds these letters to be contradictory and, therefore, the Board does not find that the April 2012 letter is sufficient to rebut the presumption of service connection.

Therefore, in summary, the Board concludes that service connection for diabetes mellitus due to herbicide exposure is warranted on a presumptive basis under 38 C.F.R. § 3.309(e); presumptive service connection has not been sufficiently rebutted by the evidence of record.


ORDER

Entitlement to service connection for diabetes mellitus due to herbicide exposure is granted.



	(CONTINUED ON NEXT PAGE)

REMAND

A.  Pancreatic Condition

The Veteran also claims that he has a pancreatic condition due to herbicide exposure.  In light of medical evidence of record submitted by the Veteran, the Board has also inferred an alternative theory of entitlement as secondary to his diabetes mellitus.

By way of background, as noted above, the Veteran was diagnosed with diabetes mellitus in 2006.  VA treatment records reflect that in October 2011, the Veteran reported right upper quadrant pain for one year.  See VVA at 81 of 189.  A December 2011 MRI revealed a pancreatic mass suspected for malignancy.  See VVA at 183 of 189.  A biopsy report reflects diagnosed pancreatic endocrine neoplasm.  See VVA at 146 of 189.  Records from Upstate University Hospital dated from December 2011 to January 2012 reflect that the Veteran underwent a pancreatectomy and splenectomy in December 2011.

A January 2012 VA treatment record notes that the Veteran continued to be followed by Dr. K. (at Upstate Univ.), who would make a recommendation as to whether the Veteran should be seen by an oncologist to consider chemotherapy.  A March 2012 record reflects the Veteran continued to be followed by Dr. K., and that he was followed by an oncologist, Dr. H.  See VVA at 26 of 189.  Subsequent VA treatment records reflect that the Veteran continued to be followed by Dr. H.  See, e.g., January 2013 and May 2013, VVA at 45 and 49 of 473; January 2014, VVA at 10 of 66.  The Board notes, however, that none of the Veteran's treatment records from Upstate University Hospital dated since January 2012 have been associated with the claims file.  Therefore, the Board finds that this matter should be remanded so that all of the Veteran's more recent records of treatment for his pancreas dated since January 2012 may be associated with the claims file. 

In addition, the Veteran should be asked whether Dr. H. is associated with Upstate University, or whether his oncology records dated since 2012 are located elsewhere for VA to obtain.
In addition, recent VA treatment records note there are scanned records from Hematology-Oncology Associates of CNY.  See, e.g., February 2013, April 2013, July 2013, and January 2014.  Therefore, all of the Veteran's records from this facility dated since 2012 should also be associated with the claims file.

The Board acknowledges that the Veteran was afforded a VA examination in January 2013, and that the VA examiner opined that the Veteran's pancreatic condition, including his pancreatic endocrine neoplasm requiring a partial pancreatectomy and splenectomy, was less likely than not related to service-connected disability (but did not specify which, and the Board notes that diabetes was not service-connected at that time).  The examiner attributed the Veteran's pancreatic condition to multiple risk factors, including obesity, a history of smoking, and alcohol dependence.

The Board finds that the January 2013 VA examiner's opinion is not adequate upon which to base a decision with regard to the Veteran's claim, because it did not address whether the Veteran's pancreatic condition was due to his conceded herbicide exposure, and it is not clear whether the examiner addressed whether it was caused by the Veteran's diabetes mellitus, or aggravated by his diabetes.  Moreover, the VA examiner did not address the article submitted by the Veteran in support of his claim, The Relationship Between Diabetes and Pancreatic Cancer, by Feng Wang et al.  Therefore, on remand, a new VA medical opinion should be obtained.

B.  Reduction

The Veteran's DDD of the lumbar spine was rated as 40 percent disabling from July 21, 2010 to May 1, 2013.  A February 2013 rating decision reduced his rating from 40 to 20 percent, effective May 1, 2013.  The Veteran appeals the reduction in rating.

As an initial matter, because the Veteran's 40 percent rating was in effect for less than five years, the Board notes that the protected rating provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable in this case.
There is no question that a disability rating may be reduced.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014). 

With regard to the reduction of ratings in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2014).

The Board acknowledges that an April 2012 VA examination report revealed ranges of motion improved from that shown on VA examination in September 2010, including forward flexion to 50 degrees with no incapacitating episodes or ankylosis.

The Board notes, however, that the claims file does not include any of the Veteran's treatment records from Dr. A.B. since June 2010, which prior treatment records reflect he treated the Veteran for his lumbar spine disability.  The most recent record, dated in June 2010, even includes ranges of motion.  On an August 2011 Form 21-8940 (relating to a TDIU claim granted by the RO), the Veteran reported that he continued to be followed by Dr. A.B.  The Board notes that the August 2011 Form 21-8940 is dated only eight months prior to the April 2012 VA examination.  It therefore appears that the Veteran may have outstanding records of treatment for his lumbar spine by Dr. A.B. dated since June 2010 that could be relevant as to whether the Veteran's lumbar spine disability in fact improved at the time of his rating reduction.  Therefore, this matter should be remanded to obtain any outstanding treatment records from Dr. A.B. dated since June 2010 before a decision may be made on the claim.  See Schafrath v. Derwinski, 1 Vet.App. 589 (1991) (involving obtaining outstanding medical records in a rating reduction case); Brown v. Brown, 5 Vet.App. 413, 420 (rating reductions must be based on review of entire history of veteran's disability).

Accordingly, the case is remanded for the following action:

1.  Associate with the claims file any outstanding private treatment records from Dr. K. of Upstate University dated since January 2012.

2.  Associate with the claims file any outstanding private treatment records from Dr. H. (oncology) dated since January 2012.

3.  Associate with the claims file any outstanding private treatment records from Hematology-Oncology Associates of CNY dated since January 2012.

4.  After all of the above development has been completed, ask the VA examiner who prepared the January 2013 VA examination report relating to the Veteran's claim for pancreatic cancer to review the claims file, including a copy of this entire remand, the above newly associated treatment records, all of the Dr. G.F. treatment records discussed herein, and the article submitted by the Veteran entitled The Relationship Between Diabetes and Pancreatic Cancer, by Feng Wang et al., and then to clarify as follows:

a) Whether it is at least as likely as not that the Veteran's pancreatic condition is due to his conceded herbicide exposure;
b) If not, then whether it is at least as likely as not that his pancreatic condition was caused or aggravated by his service-connected diabetes.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disability, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

5.  Associate with the claims file any outstanding private treatment records from Dr. A.B. relating to the Veteran's lumbar spine disability dated since June 2010.

6.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


